Order filed, December 02, 2014.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00777-CR
                                 ____________

                     LUKE WAYNE HILTON, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 228th District Court
                             Harris County, Texas
                        Trial Court Cause No. 1408458


                                      ORDER

      The reporter’s record in this case was due November 17, 2014. See Tex. R.
App. P. 35.1. On October 20, 2014, Walter Johnson attempted to file the record
which was rejected for improper signature, and because the exhibit volume was
corrupted. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Walter Johnson, the substitute court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                   PER CURIAM